Citation Nr: 0919585	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-27 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health 
Care System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Alegent Midlands Hospital from 
January 10, 2006 to January 24, 2006, to include pursuant to 
the Veterans Millennium Health Care and Benefits Act 
(Millennium Bill Act).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Nebraska-Western Iowa Health Care 
System.  In April 2006, the Veteran testiied at a Travel 
Board hearing before the undersigned at the Lincoln, Nebraska 
Regional Office (RO).  

At the Veteran's hearing, he indicated that Dr. K. had not 
been paid for services rendered in April 2006.  The only 
issue on appeal to the Board is entitlement to payment or 
reimbursement for unauthorized medical services provided by 
Alegent Midlands Hospital from January 10, 2006 to 
January 24, 2006, to include pursuant to the Millennium Bill 
Act.  As such, the Board refers this other matter to the RO 
and/or appropriate division of the Nebraska-Western Iowa 
Health Care System for further action.  


FINDINGS OF FACT

On April 8, 2009, at his Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of this 
appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


